Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The Amendment to claims 1, 5 and 7, filed on 08/26/2022 have been entered.
Accordingly, claims 1-20 have been examined.


Response to Amendment/Remarks
35 USC § 101
4.	Claims 1, 8 and 15 continues to be directed towards authenticating an HCE application for mobile  devices. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a mobile communications device, a plurality of mobile communications devices comprises at least one of a smartphone, a tablet computing device, a laptop, a non-volatile memory, at least one processor; memory communicatively coupled to said at least one processor, the memory storing instructions that, when executed by said at least one processor, configure said system to, and a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: computer readable program code configured to”, does not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Additionally, the fraud prevention activity by implementing a series of operations and steps performed in a particular manner and sequence, is still merely a fraud prevention activity that automates and implements the abstract idea to perform the functions/operations.
Moreover, if the communication device is stolen, within the expiry time, fraud can occur before the expiry time, expires. Therefore, the abstract idea is not integrated into a practical application. And the way the diversify key is derived in the diversify step  is intended use by the computer, with the hope of achieving the intended result of preventing fraud. The devices, merely automates and implements the abstract idea to perform these functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. 208, 134 S. Ct. 2347 (2014).
Additionally, in response to the argument relating to the CosmoKey case, Examiner asserts that the argument is not persuasive, for the same reasons disclosed above, especially because the inventive concept of this application does not sufficiently solve the intended technical problem because the stolen device can still be used, unprotected from the user, before the allowed expiry period that the application is still useable, expires. Therefore, the claims are not patent eligible.
	
35 USC § 112
5.	The amendment to the claims has overcome the 35 U.S.C. § 112 rejection, therefore the 112 rejection is hereby withdrawn on the previous office action, but a new rejection has emerged, as the application is further along in prosecution, that need to be address as described below. Therefore, this office action is Non-Final.


Claim Objections
6.	Claims 1 and 5-7 are objected to because of the following informalities:  
For Example, claim 5 has been amended to read “transmitting with the computer, said unique identifier in a hot list at intervals to all validators among a plurality of validators when a central system responsible for renewing expiry dates and diversified authentication keys receives at least one transaction with [a] same application unique identifier originating from at least two mobile communications devices among said plurality of communications devices”. Applicant is advised, for proper phrasing, to put a [the] in the [a] bracket above. Otherwise, appropriate correction is required.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention.
9.	The claim(s) are directed towards authenticating an HCE application for mobile  devices, which is an abstract idea. Specifically, the claims recite the steps of “transmitting... to each registered... among a plurality of... for storage of said... associated with said each... including a unique identifier, an expiry date, and an authentication key... valid only for a user of said each registered... wherein said unique identifier and said expiry date and said authentication key... are subject to a... calculation; and diversifying said authentication key by said expiry date and said unique identifier after said... calculation so that said authentication key is only usable for a limited amount of time and said unique identifier is only usable for a single... ; and preventing... a creation of a fake... and automatically limiting the life of a stolen... to said expiry date”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019) because the claims involve an authentication of an application for mobile communication devices, storing received communication application in a memory with all registered devices, limiting the authentication key with an expiry date and associating an identifier to each devices, which is a form of commercial and legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, claims 1, 8 and 15 recites the steps of performing “...a cryptographic calculation...” which is grouped within the “mathematical concepts” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, claim 1, and by analogy similar claims 8 and 15, recite at least two abstract ideas and the analysis proceed to Step 2A.2.
10.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a mobile communications device, a plurality of mobile communications devices comprises at least one of a smartphone, a tablet computing device, a laptop, a non-volatile memory, at least one processor; memory communicatively coupled to said at least one processor, the memory storing instructions that, when executed by said at least one processor, configure said system to, and a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: computer readable program code configured to”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. 
11.	With respect to “a (Host Card Emulation) application, a unique identifier, an authentication key and a cryptographic calculation” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
12.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a mobile communications device, a plurality of mobile communications devices comprises at least one of a smartphone, a tablet computing device, a laptop, a non-volatile memory, at least one processor; memory communicatively coupled to said at least one processor, the memory storing instructions that, when executed by said at least one processor, configure said system to, and a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: computer readable program code configured to, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authenticating an HCE application for mobile  devices. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
13.	Dependent claims 2-7, 9-14 and 16-20, further describe the abstract idea of performs the steps or functions of authenticating an HCE application for mobile devices. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 



Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
16.	Claims 5, 12 and 19, recite “...reading and authenticating with the computer, ...to facilitate post billing of the trips by the central system at an end of a time period” in the last line of these limitations. There is insufficient antecedent basis for this limitation in the claim. Additionally, the Applicant’s specification, ¶ 0004 does not clarify the term “trips” sufficiently for one of skill to fully apprise the term, as it could read as “a vacation” OR “ a security breach” OR “an errand.”   

 


Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

1)	Van Nieuwenhuyze et al. (US Patent# 9351164) discloses Secured NFC routing.
2)	Kadi et al. (US Patent# 9734091) discloses Remote load and upper card emulation support.
3)	Ngo et al., (US 2015/0178724 A1) - Limited-use keys and cryptograms.
4)	Vokes et al., (US 20180225653 A1) – Terminal for Conducting Electronic Transactions - relates to terminals for conducting electronic transactions and in particular to an application-based payment terminal that does not make use of secure hardware such as a secure element or additional card reading device.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571) 272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685